DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Applicant’s arguments, see applicant’s remarks, filed 04/01/2022, with respect to claims 1-10, 12-21, 23, and 25 have been fully considered and are persuasive.  The rejection of previous office actions has been withdrawn.  Upon further consideration and searches, claim 1-10, 12-21, 23, and 25 are allowed, because none of prior arts alone or in combination disclose the concept of claim limitation “the resource location mapping node acquiring scope information of a local network and location information enabling determination of specific locations of resources in the local network; the resource location mapping node generating Constrained Application Protocol (CoAP) resource identifiers of the resources from the scope information and the location information; and the resource location mapping node providing the CoAP resource identifiers to a resource directory (RD), thereby making the resources discoverable, wherein at least one of the resources belongs to a category, said scope information describes at least a structure of the resources and the category, the location information is provided as a plurality of addresses each of which is for each of the resources, and generating CoAP resource identifiers comprises generating one CoAP Uniform Resource Identifier (URI) for addressing at least two resources in the local network by performing a logic OR operation on suffixes included in the addresses of the at least two resources.”
Allowable Subject Matter
Claims 1-10, 12-21, 23, and 25 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425